UNITED STATES COURT OF APPEALS
                              FIFTH CIRCUIT

                           _________________

                              No. 97-10225

                           (Summary Calendar)
                            _________________


           UNITED STATES OF AMERICA,


                                 Plaintiff-Appellee,

           versus


           CLYDE DORRIS GREEN,


                                 Defendant-Appellant.



           Appeal from the United States District Court
                For the Northern District of Texas
                         (3:96-CR-33101-X)

                           December 17, 1997

Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Clyde Dorris Green appeals his conviction under 18 U.S.C. §

922(g)(1) for being a felon in possession of a handgun.              Green

asserts that the district court erred in denying his motion to

suppress   because   the   affidavit   supporting   the   search   warrant



     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
contained stale and uncorroborated information.    We conclude that

the district court properly denied Green’s motion to suppress. See

United States v. Laury, 985 F.2d 1293, 1311 (5th Cir. 1993); United

States v. Craig, 861 F.2d 818, 823 (5th Cir. 1988).

     Green also asserts that his trial counsel provided ineffective

assistance by failing to participate adequately in the trial.    On

the present state of the record, we decline to consider the

ineffectiveness claim.    See United States v. Higdon, 832 F.2d 312,

313-14 (5th Cir. 1987).    We do so, however, without prejudice to

Green’s right to raise the issue in a 28 U.S.C. § 2255 motion.   See

United States v. Bounds, 943 F.2d 541, 544 (5th Cir. 1991).

     AFFIRMED.




                                 -2-